COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Jamelle Andrea Peterkin v. The State of Texas

Appellate case number:      01-18-01090-CR

Trial court case number:    1548100

Trial court:                351st District Court of Harris County

       Appellant, Jamelle Andrea Peterkin, has filed a motion to extend time to file a
supplemental brief until 30 days after a supplemental reporter’s record is filed. Appellant’s
motion does not indicate if and when he requested the court reporter to prepare the
supplemental record or an estimated date the record will be filed. Accordingly, we grant
appellant’s motion and order that he file a supplemental brief, if any, no later than March
11, 2020.
       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: January 30, 2020